Title: From George Washington to Abraham Skinner, 12 July 1780
From: Washington, George
To: Skinner, Abraham


					
						Sir
						Head Qrs [Preakness, N.J.] July 12. 1780
					
					Inclosed You will receive a Copy of a Letter from Mr Loring, the British Commissary of prisoners, to Yourself, of the 21st of last Month, which was transmitted me by Major General Phillips while You were absent from the Army. You will perceive by this, that Sir Henry Clinton has proposed, an exchange of All the British and German prisoners of War in our hands (by which I understand from the subsequent part of the Letter that Officers are only meant) according to the certified Lists




settled between Mr Loring & Mr Beatty at Amboy—and also of such Officers of the Troops of Convention as are in New York on parole, except Major General Phillips & Major General de Riedesel and such Officers of their Families as they may chuse to retain with them, for an equal number, rank for rank, of the prisoners of War in their hands on Long Island, including such as are at home upon their paroles and who have violated their paroles, in due order of their capture; and that Sir

Henry Clinton has agreed to exchange Lt Colo. Ramsay for Lt Colo. Conolly. I accede most chearfully to these propositions under the restrictions after mentioned—and regret that Your business at Philadelphia has delayed for some days, the necessary measures being taken to carry them into execution. You will therefore pursue immediate Steps for bringing forward All the Officers, prisoners of War in our hands, to Elizabeth Town, and will effect their exchange as well as that of the Convention Officers in New York, save those excepted above, on the terms proposed. You will inform Mr Loring immediately of our agreeing to their proposal on this head—and that their Officers will be sent in as soon as possible.
					With respect to the proposition for the exchange of privates—You will request Mr Loring to favor You with a List of their names—of the Corps & Regiments to which they belong—and of the place and manner of their capture, after which You will receive further instructions on the subject.
					The Exchange of Lt Colo. Ramsay may not perhaps be in the order of Capture, but the State of Maryland insisting on it for Lt Colo. Conolly whom they took & claim as their prisoner, it must be made.
					That there may be no misunderstanding in this business—transmit Mr Loring in time, A List of Our Officers whom we are to receive from them in exchange, in which You will take care not to mention Any of those for whom we do not consider Ourselves accountable, either because they have not been determined Violators of parole, or been allowed as proper Subjects of Military capture.
					Lt Governor Hamilton & the Officers taken with him at Detroit can’t be comprehended in the exchange, as his rank is not settled, and they are under the direction of the state of Virginia.
					With respect to the Officers taken in the Eagle packet—the former propositions concerning them must be adhered to. Colo. Webb must be released for them the first on the proper ratio—and the remainder be applied to the relief of Others as formerly directed. I am sir Yr Most Obedt St
					
						Go: Washington
					
				